Order entered December 17, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01327-CV

                  ERIN STINNETT A/K/A ERIN CHRISTIAN, Appellant

                                                V.

                            PRUVIT VENTURES, INC., Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-03022-2018

                                            ORDER
       Before the Court is appellant’s December 13, 2018 unopposed second motion to extend

briefing deadline pending the Court’s determination of the scope of the appeal. We GRANT the

motion and SUSPEND the briefing deadline. The Court will set a new deadline for appellant’s

brief once it has determined the scope of the appeal.


                                                        /s/   DAVID EVANS
                                                              JUSTICE